  Case 18-31185       Doc 95     Filed 02/11/19 Entered 02/11/19 16:44:40             Desc Main
                                   Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )       Case No. 18 B 31185
                                                      )
                               Debtor.                )       Hon. LaShonda A. Hunt
                                                      )
                                                      )       Hearing Date & Time:
                                                      )       February 14, 2019 at 10:00 a.m.

                                     NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on February 14, 2019, at 10:00 a.m., I shall appear
before the Honorable LaShonda A. Hunt, or any other judge sitting in her stead, in Room 719,
United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, or any other Judge sitting in
her place or stead, and request a hearing on the Motion To Extend Time to Comply With Order
Granting in Part Motion of Wipaporn Teekhungham and the Parties’ Minor Children for Relief
from Stay, a copy of which is herewith served upon you.




                                 CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused a
copy of the foregoing NOTICE OF MOTION and MOTION to be served on all persons set forth on
the attached Service List identified as Registrants through the Court’s Electronic Notice for
Registrants on the 11th day of February, 2019.


                                                              /s/ Gregory K. Stern
                                                              Gregory K. Stern



Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 18-31185      Doc 95    Filed 02/11/19 Entered 02/11/19 16:44:40    Desc Main
                                 Document     Page 2 of 6


                                       SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

Bradley S. Block
318 West Adams Street
17th Floor
Chicago, Illinois 60606

Deborah Ebner
William J. Factor
Jeffrey K. Paulsen
105 West Madison Street
Suite 1500
Chicago, Illinois 60602

Nathan Q. Rugg
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street
Suite 3900
Chicago, Illinois 60606

Shira R. Isenberg
Bianca E. Ciarroni
Freeborn & Peters LLP
311 South Wacker Drive
Suite 3000
Chicago, Illinois 60606

Sean T. Scott
Joshua R. Gross
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606

N. Neville Reid
Brian J. Wilson
Fox Swibel Levin & Carroll LLP
200 West Madison Street, Suite 3000
Chicago, Illinois 60606
    Case 18-31185            Doc 95       Filed 02/11/19 Entered 02/11/19 16:44:40             Desc Main
                                            Document     Page 3 of 6


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                              )   Chapter 11
                                                                    )
HARLOW N. HIGINBOTHAM,                                              )   Case No. 18 B 31185
                                                                    )
                                       Debtor.                      )   Hon. LaShonda A. Hunt
                                                                    )
                                                                    )   Hearing Date & Time:
                                                                    )   February 14, 2019 at 10:00 a.m.

     MOTION TO EXTEND TIME TO COMPLY WITH ORDER GRANTING IN PART
       MOTION OF WIPAPORN TEEKHUNGHAM AND THE PARTIES’ MINOR
                    CHILDREN FOR RELIEF FROM STAY

           NOW COMES Harlow N. Higinbotham, Debtor and Debtor in Possession, by and

through his attorneys Gregory K. Stern, Monica C. O’Brien, Dennis E. Quaid and Rachel S.

Sandler and in support of his Motion To Extend Time to Comply With Order Granting in Part

Motion of Wipaporn Teekhungham and the Parties’ Minor Children for Relief from Stay, states

as follows:

           1.       On November 5, 2018, the Debtor filed a Voluntary Petition for relief under

Chapter 11 (the “Petition”) of the Bankruptcy Code (the “Code”).

           2.       The Debtor, as Debtor In Possession, has continued in possession of his property,

pursuant to §§ 1107 and 1108, except that Neal H. Levin, Circuit Court Receiver has been excused

from complying with 11 U.S.C. § 543(a) or (b); and, no committee, examiner or trustee has been

appointed in this case.

           3.       On November 9, 2018, a Motion of Wipaporn Teekhungham and the Parties’

Minor Children1 for Relief from Stay and Motion to Excuse the Receiver’s Compliance §543

(the “Stay Motion”), which was fully briefed by the parties and continued from time to time for

additional hearings.


1   Shall collectively be referred to as the “Support Creditors.”
  Case 18-31185      Doc 95     Filed 02/11/19 Entered 02/11/19 16:44:40            Desc Main
                                  Document     Page 4 of 6


        4.    On January 11, 2019, this Court entered an Order Granting in Part Motion of

Wipaporn Teekhungham and the Parties’ Minor Children for Relief from Stay (Docket No. 55)

(the “Adequate Protection Order”) which required the following of the Debtor within thirty (30)

days:

              (a) the Debtor to provide adequate protection in the total amount of $2,000,000.00
              to be deposited into the receiver’s IOLTA account; and

              (b) the Debtor to secure life insurance policies in the amount of $1,000,000.00
              for each of the three minor children (for a total of $3,000,000 in coverage, with
              proof of payment of the full annual premium for said policies.

        5.    With regards to the securing of the insurance policies for the minor children, the

Debtor was required to undergo additional medical testing prior to getting approved for life

insurance. As of February 9, 2019, the Debtor received confirmation that he was approved for

term life insurance in the amount of $1,000,000.00 for each of the minor children at the annual

cost of $18,775.00 per policy or a total of $56,325.00 for the three policies. These policies are

ready to be issued and will become effective upon the Debtor’s payment of the annual premiums.

        7.    With regards to the payment of the $2,000,000.00 to be deposited in the

receiver/custodian’s IOLTA account, the receiver/custodian is currently holding $1,570,969.25

and he is working to obtain the additional amount of $56,911.89 from the Debtor’s Fidelity

Investment account (xxx6689), the timing of which is solely within the control of the

receiver/custodian and Fidelity Investment. Accordingly, the receiver/custodian will be holding

$1,627.881.14, leaving $372,118.86 needed to fund the balance of the $2,000,000.00 adequate

protection required by the Adequate Protection Order.

        8.    As this Court is aware, the Debtor has been working diligently to meet the

requirements and time period set forth in the Adequate Protection Order. In order to meet the

requirements set forth in the Adequate Protection Order, the Debtor sought authority from this
  Case 18-31185       Doc 95    Filed 02/11/19 Entered 02/11/19 16:44:40            Desc Main
                                  Document     Page 5 of 6


Court to liquidate certain stock accounts. Specifically, the Debtor filed a Motion For Authority

To Liquidate Non-Qualified Deferred Compensation Plans Pursuant To §363 Of The Bankruptcy

Code And Shorten and Limit Notice Thereof and Direct Turnover of Proceeds which sought to

liquidate the following accounts:

       (a) the Debtor’s Supplemental Savings & Investment Plan having a market value of

       $713,008.52 as of October 31, 2018, identified as account no. xxxx0001, and maintained

       at Transamerica Corporation (the “Supplemental Savings Plan”); and,

       (b) the Debtor’s deferred compensation plan having a market value of $321,668.24 as of

       September 30, 2018, identified as account no. xxxx6689, and maintained at National

       Financial Services, LLC (the “Deferred Compensation Plan”).

       6.      While the liquidation of the Supplemental Savings Plan and the Deferred

Compensation Plan would have provided net proceeds sufficient to fund the payments required

under the Adequate Protection Order, the liquidation of these accounts was not possible due to

internal plan restrictions and restrictions within the Internal Revenue Service Code section 409A.

       7.      Notwithstanding, the Debtor has received confirmation that he will be receiving

the following payments from his employer between February 28 and March 5, 2019:

       (a)     $190,000.00 from a vested deferred compensation plan account; and,

       (b)     in excess of $550,000.00 from a yearly bonus.

       8.      After tax withholding related to the foregoing payments, the Debtor will have

funds sufficient to deposit the $372,118.86 into the receiver/custodian’s IOLTA account and pay

the $56,325.00 to fund the annual premiums due for the life insurance policies.

       9.      The Debtor is requesting that the deadline for his compliance with the terms of the

Adequate Protection Order be extended until March 11, 2019.

       WHEREFORE, Harlow N. Higinbotham, Debtor and Debtor in Possession herein,
  Case 18-31185       Doc 95     Filed 02/11/19 Entered 02/11/19 16:44:40             Desc Main
                                   Document     Page 6 of 6


requests that the Court enter an order extending the deadline for compliance with the Adequate

Protection Order until March 11, 2019; and, for such other further relief as is just and proper.


                               By:            /s/ Gregory K. Stern
                                                      Debtor’s Attorney




Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
